DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 June 2022 has been entered.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 19, and 20 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest a method, system, and computer-readable storage medium, further comprising: receiving information including an angle of a gravity axis; comparing the angle of the gravity axis to a joint position of the body part; and based on the comparing, filtering data in the AR session in response to detecting a disagreement on an orientation of the second device with respect to the gravity axis, as presented in the environment of the remaining limitations of claim 1 (and substantially similar limitations in each of independent claims 19 and 20).  It is noted that the closest prior art, Osman et al. (US Pub. 2018/0005429), hereinafter Osman, shows receiving, by a second device, a request to join a session initialized by a first device; in response to receiving the request, detecting a body corresponding to a user of the first device in one or more images captured by a camera of the second device; identifying a body part of the detected body corresponding to the user of the first device; determining, by the second device, a transformation in the AR session between the first device and the second device using the identified body part; and causing the AR session to be displayed by the second device based on the determined transformation.  However, Osman fails to disclose or suggest an augmented reality (AR) session, wherein determining the transformation comprises: computing a location of the first device in three-dimensional space in a coordinate system of the second device; transmitting a message comprising the location of the first device computed by the second device to the first device; and causing the first device to determine an offset from the location of the first device included in the message transmitted from the second device and a position of the location of the first device in a coordinate system of the first device; and receiving information including an angle of a gravity axis; comparing the angle of the gravity axis to a joint position of the body part; and based on the comparing, filtering data in the AR session in response to detecting a disagreement on an orientation of the second device with respect to the gravity axis.
The remaining claims depend from one of the above independent claims, either directly or indirectly, and are accordingly allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613